DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 8 objected to because of the following informalities: 
claim 8 recites “wherein wherein” on about the first and second line. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC § 103 as being unpatentable over Gordon (Gordon; George Andrew, et al., US 20190361694 A1). 
Regarding claim 1, Gordon discloses a display device (Gordon discloses a device with a display, or a display device; see [0003]) comprising:  
one or more sensors configured to obtain sensing data (Gordon describes multiple sensors 132, 112, 114, 118, and 120 providing data; see Fig. 1, [0152]); 
a display (Gordon describes a display 102; see Fig. 1, [0152]-[0155]); 

and a processor (Gordon describes a CPU, or a processor 302; see Fig. 3, [0160])
configured to: detect proximity of an object based on the obtained sensing data (Gordon describes detecting proximity; see Fig. 3, [0160]; Gordon describes proximity sensors in display device 100 detecting user proximity and other object proximity; see [0152], [0155]; Gordon describes automatically detecting the presence or proximity of a user and presenting a graphical user interface; see [0603]); 
perform automatic connection with the mobile terminal when the proximity of the object is detected (Gordon describes an operational mode providing automatic control of peripheral devices; see [0355]; Gordon describes automatic mode activation depending on location; see [0397]; Gordon describes automatically detecting and reacting to a presence of peripheral devices; see [0411]; Gordon describes automatically establishing communications between the display device and a peripheral device; see [0607]-[0608]; Gordon describes automatic communication activation between a display device and a peripheral device based on proximity; see [0619], [1036]); 
and display, on the display, information received from the connected mobile terminal (Gordon describes automatically sending information to another device; see 
Gordon differs from the instant invention in that Gordon does not expressly recite all of the instant invention’s features in a single embodiment.
However, Gordon does disclose all of the instant invention’s features (see the point citations above), and further states that the system illustrated in Fig. 65 contains elements from any of the previous figures (see Gordon at [0985]-[0986]), from which one of ordinary skill in the art before the effective filing date would have inferred a reasonable expectation of success in applying Gordon’s described elements to produce a system containing all of the instant claim’s features. 
Regarding claim 2, Gordon discloses the display device according to claim 1, 
wherein the processor is configured to activate an always on display (AOD) function of displaying the information in a state in which a screen of the display is turned off as the display device is automatically connected with the mobile terminal (Gordon describes an operational mode providing automatic control of peripheral devices; see [0355]; Gordon describes automatic mode activation depending on location; see [0397]; Gordon describes automatically sending information to another device; see [0660]; Gordon describes a first device’s displayed content being automatically transferred to a second device; see [0664]-[0665]; Gordon describes automatically sending content to another device based on proximity; see [0741], [0859]; Gordon describes making content available on a display device, or an AOD; [1048]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 3, Gordon discloses the display device according to claim 2, 
wherein the information received from the mobile terminal is one of schedule information stored in the mobile terminal and a notification event received by the mobile terminal (Gordon describes system storage units 310 containing programs and algorithms; see Fig. 3, [0161]; Gordon describes schedule information as part of a list of conditions affecting system operation; see [0374], [0378], [0501], [0508]; Gordon describes storage of system state information; see [0635]; Gordon describes a notification interrupt or event in a display device; see [0175]). 
The motivation to combine presented prior applies equally here.
Regarding claim 4, Gordon discloses the display device according to claim 1, 
wherein the one or more sensors comprise a motion sensor configured to obtain motion data and a microphone configured to obtain voice data (Gordon describes a microphone 132; see [0153]; Gordon describes voice recognition; see [0176]; Gordon describes motion sensing; see [0155]).
The motivation to combine presented prior applies equally here.
Regarding claim 5, Gordon discloses disclose the display device according to claim 1, 
wherein the processor is configured to transmit a connection request to the mobile terminal when the proximity of the object is detected, and determine that the connection with the mobile terminal is successful when a connection response is received in response to the connection request (Gordon describes automatic communication activation between a display device and a peripheral device based on proximity; see [0619], [1036]; Gordon describes a system in a transmit state sending a 
The motivation to combine presented prior applies equally here.
Regarding claim 6, Gordon discloses the display device according to claim 1, 
wherein, when the proximity of the object is detected, the processor is configured to operate the communication interface in a sync mode of outputting data received from an external device (Gordon describes automatic communication activation between a display device and a peripheral device based on proximity; see [0619], [1036]; Gordon describes automatically synchronizing settings between devices; see [0628]).
The motivation to combine presented prior applies equally here.
Regarding claim 7, Gordon discloses the display device according to claim 6, 
wherein the communication interface comprises a Bluetooth module using a Bluetooth standard (Gordon describes bluetooth communications; see [0349]). 
The motivation to combine presented prior applies equally here.
Regarding claim 8 (as interpreted given the claim objection above), Gordon discloses the display device according to claim 2, wherein  the processor is configured to: 
operate the display in a low power mode before the proximity of the object is detected (Gordon describes operating a display device in a mode having a low rate of power consumption, or a low power mode; see [0182], [0183], [0194]; Gordon describes automatically powering-down a display device based on a signal from a peripheral device; see [0352]; Gordon describes a parameter automatically powering a display 
and operate the display in an active standby mode after the proximity of the object is detected (Gordon describes operating the display device in standby mode; see [1693]), 
and wherein the display displays no information in the low power mode and the screen of the display is turned off and the AOD function is activated in the active standby mode (Gordon describes making content available on a display device, or an AOD; [1048]; one of ordinary skill in the art before the effective filing date would have inferred no information presentation when a display device is powered off). 
The motivation to combine presented prior applies equally here.
Regarding claim 9, Gordon discloses the display device according to claim 8, 
wherein the processor is configured to re-detect the proximity of the object when the connection with the mobile terminal is released and operate the display in the low power mode when the object is not detected (Gordon describes reverting to listen mode when the carrier signal drops below a detectable threshold, and re-trying to establish communication; see [0610]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 10, Gordon discloses the display device according to claim 1, further comprising: 
a stand base configured to support the display device (Gordon shows a mount, or a stand 3600 for supporting the display device; see Fig. 36A, [0538]); 
a back cover configured to cover the outside of the display (Gordon show elements which extend across the back of a display when attached to the mount, or the stand 3600; see Fig. 36A; Gordon shows a sleeve, or a cover fitting over the entire back side of an affixed tablet computer, or display device; see Fig. 37A, 38A, [0546]; one of ordinary skill in the art before the effective filing date would have inferred a back cover configured to cover the outside of the display from the above disclosures and Gordons repeated statements that the tablet computer mounts 3600 and 3700 may be used with any previous or subsequent feature; see [0538], [0546]); 
a shaft configured to connect the back cover to the stand base (Gordon shows a shaft connected between the back cover elements and the base; see Fig. 36A); 
and a holder extending from the shaft (Gordon shows a holder extending from the shaft; see Fig. 36A).
The motivation to combine presented prior applies equally here. 
Regarding claim 11, Gordon discloses a display device (Gordon discloses a device with a display, or a display device; see [0003]) comprising: 
one or more sensors configured to obtain sensing data (Gordon describes multiple sensors 132, 112, 114, 118, and 120 providing data; see Fig. 1, [0152]); 
a display (Gordon describes a display 102; see Fig. 1, [0152]-[0155]); 

and a processor (Gordon describes a CPU, or a processor 302; see Fig. 3, [0160]) 
configured to: detect proximity of an object based on the obtained sensing data (Gordon describes detecting proximity; see Fig. 3, [0160]; Gordon describes proximity sensors in display device 100 detecting user proximity and other object proximity; see [0152], [0155]; Gordon describes automatically detecting the presence or proximity of a user and presenting a graphical user interface; see [0603]); 
perform automatic connection with the mobile terminal when the proximity of the object is detected (Gordon describes an operational mode providing automatic control of peripheral devices; see [0355]; Gordon describes automatic mode activation depending on location; see [0397]; Gordon describes automatically detecting and reacting to a presence of peripheral devices; see [0411]; Gordon describes automatically establishing communications between the display device and a peripheral device; see [0607]-[0608]; Gordon describes automatic communication activation between a display device and a peripheral device based on proximity; see [0619], [1036]); 
and display, on the display, different types of information based on a screen state of the mobile terminal (Gordon describes automatically sending information to another 
Gordon differs from the instant invention in that Gordon does not expressly recite all of the instant invention’s features in a single embodiment.
However, Gordon does disclose all of the instant invention’s features (see the point citations above), and further states that the system illustrated in Fig. 65 contains elements from any of the previous figures (see Gordon at [0985]-[0986]), from which one of ordinary skill in the art before the effective filing date would have inferred a reasonable expectation of success in applying Gordon’s described elements to produce a system containing all of the instant claim’s features. 
Regarding claim 12, Gordon discloses the display device according to claim 11, 
wherein the processor is configured to, when a screen of the mobile terminal is in an off state, request a first type of content from the mobile terminal and display the received first type of content on the display (Gordon describes transitioning from a low power mode using external inputs; see [0513]; Gordon describes a power on/off state controlled by remote device; see [0964]; Gordon describes powering-on the display when user presence is detected; see [1694]; Gordon describes automatically sending content to another device based on proximity; see [0741], [0859]), 
and wherein the first type of content is one of schedule information stored in the mobile terminal and a notification event received by the mobile terminal (Gordon describes schedule information as part of a list of conditions affecting system operation; 
The motivation to combine presented prior applies equally here. 
Regarding claim 13, Gordon discloses the display device according to claim 11, 
wherein, when a screen of the mobile terminal is in an on state, the processor is configured to request a second type of content from the mobile terminal and display the received second type of content on the display, and wherein the second type of content is an image being displayed by the mobile terminal (Gordon describes presenting video and still images on a display device; see [0171]; Gordon describes automatically sending information to another device; see [0660]; Gordon describes a first device’s displayed content being automatically transferred to a second device; see [0664]-[0665]; Gordon describes automatically sending content to another device based on proximity; see [0741], [0859]; Gordon describes making content available on a display device; [1048]). 
The motivation to combine presented prior applies equally here.
Regarding claim 14, Gordon discloses the display device according to claim 11, 
wherein the processor is configured to transmit a connection request to the mobile terminal when the proximity of the object is detected, and receive a connection response in response to the connection request, and wherein the connection response comprises screen state information about the mobile terminal (Gordon describes automatic communication activation between a display device and a peripheral device based on proximity; see [0619], [1036]; Gordon describes a system in a transmit state sending a request to send signal RTS to another device, and describes entering a send 
The motivation to combine presented prior applies equally here.
Regarding claim 15, Gordon discloses the display device according to claim 11, 
wherein the processor is configured to activate an always on display (AOD) function of displaying the information in a state in which a screen of the display is turned off as the display device is automatically connected with the mobile terminal (Gordon describes making content available on a display device, or an AOD; [1048]; Gordon describes transitioning from a low power mode using external inputs; see [0513]; Gordon describes a power on/off state controlled by remote device; see [0964]; Gordon describes powering-on the display when user presence is detected; see [1694]; one of ordinary skill in the art before the effective filing date would have inferred low or no power display operation before object proximity is detected from the above disclosures). 
The motivation to combine presented prior applies equally here.
Regarding claim 16, Gordon discloses the display device according to claim 11, 
wherein the one or more sensors comprise a motion sensor configured to obtain motion data and a microphone configured to obtain voice data (Gordon describes a microphone 132; see [0153]; Gordon describes voice recognition; see [0176]; Gordon describes motion sensing; see [0155]). 
The motivation to combine presented prior applies equally here.
Regarding claim 17, Gordon discloses the display device according to claim 11, 

The motivation to combine presented prior applies equally here.
Regarding claim 18, Gordon discloses the display device according to claim 17, 
wherein the communication interface comprises a Bluetooth module using a Bluetooth standard (Gordon describes bluetooth communications; see [0349]).
The motivation to combine presented prior applies equally here.
Regarding claim 19, Gordon discloses the display device according to claim 15, wherein the processor is configured to: 
operate the display in a low power mode before the proximity of the object is detected (Gordon describes operating a display device in a mode having a low rate of power consumption, or a low power mode; see [0182], [0183], [0194]; Gordon describes automatically powering-down a display device based on a signal from a peripheral device; see [0352]; Gordon describes a parameter automatically powering a display device off; see [0374]; Gordon describes transitioning from a low power mode using external inputs; see [0513]; Gordon describes a power on/off state controlled by remote device; see [0964]; Gordon describes powering-on the display when user presence is detected; see [1694]; one of ordinary skill in the art before the effective filing date would have inferred low or no power display operation before object proximity is detected from the above disclosures); 

and wherein the display displays no information in the low power mode and the screen of the display is turned off and the AOD function is activated in the active standby mode (Gordon describes making content available on a display device, or an AOD; [1048]; one of ordinary skill in the art before the effective filing date would have inferred no information presentation when a display device is powered off). 
The motivation to combine presented prior applies equally here. 
Regarding claim 20, Gordon discloses the display device according to claim 11, further comprising: 
a stand base configured to support the display device (Gordon shows a mount, or a stand 3600 for supporting the display device; see Fig. 36A, [0538]); 
a back cover configured to cover the outside of the display (Gordon show elements which extend across the back of a display when attached to the mount, or the stand 3600; see Fig. 36A; Gordon shows a sleeve, or a cover fitting over the entire back side of an affixed tablet computer, or display device; see Fig. 37A, 38A, [0546]; one of ordinary skill in the art before the effective filing date would have inferred a back cover configured to cover the outside of the display from the above disclosures and Gordons repeated statements that the tablet computer mounts 3600 and 3700 may be used with any previous or subsequent feature; see [0538], [0546]); 
a shaft configured to connect the back cover to the stand base (Gordon shows a shaft connected between the back cover elements and the base; see Fig. 36A) 

The motivation to combine presented prior applies equally here. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Han; Dongsu, et al., US 20190094140 A1, describes a system containing a display device containing a proximity sensor and a wireless connection adapter which automatically connects to other devices (see Fig. 1A), but does not describe a stand; 
Kang; Jeong Gwan, et al., US 20170244827 A1, describes a system containing a display device containing a proximity sensor and a wireless connection adapter which automatically connects to other devices (see Fig. 1), but does not describe a stand; 
Hong; Sayoon. et al., US 20150278498 A1, describes a system containing a display device containing a proximity sensor and a wireless connection adapter which automatically connects to other devices (see Fig. 1), but does not describe a stand;
Huttunen; Juhani, et al., US 20150056920 A1, describes a system containing a display device containing a proximity sensor and a wireless connection adapter which automatically connects to other devices (see Fig. 1), but does not describe a stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693